UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7794


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ELLUS LAROUS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:98-cr-00007-F-4)


Submitted:   March 17, 2016                 Decided:   April 4, 2016


Before KING, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ellus Larous, Appellant Pro Se. Michael Gordon James, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ellus Larous appeals the district court’s order denying his

18 U.S.C. § 3582(c)(2) (2012) motion for reduction of sentence.

We   have      reviewed    the   record    and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Larous, No. 5:98-cr-00007-F-4 (E.D.N.C.

June 23, 2015).            We dispense with oral argument because the

facts    and    legal     contentions     are    adequately    presented     in   the

materials       before    this   court    and    argument     would   not   aid   the

decisional process.

                                                                            AFFIRMED




                                           2